Exhibit 10.11

 

 

2004K163571

 

 

 

SANDY WEGMAN

 

RECORDER

 

KANE COUNTY, IL

 

 

 

RECORDED ON

 

12/22/2004 10:35AM

 

 

 

REC FEE: 29.00

 

PAGES: 8

 

This Amendment to Mortgage Was Prepared By
And After Recordation This Mortgage Should
Be Returned To

 

Oscar A Zamora, Esquire

c/o Teachers Insurance and Annuity

Association of America

730 Third Avenue

New York, New York 10017

 

AMENDMENT TO MORTGAGE

 

AAA-3831 / 000576200

 

This Amendment to Mortgage (this “Amendment”) is entered into as of December 16,
2004 between TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Lender”), a
New York corporation having offices at 730 Third Avenue, New York, New York
10017 and (ii) Algonquin Phase I Associates LLC and Algonquin Commons, LLC, each
an Illinois limited liability company (collectively, “Borrower”) each having an
office c/o Jeffrey R Anderson Real Estate, Inc, Rookwood Tower, 3805 Edwards
Road, Suite 700, Cincinnati, Ohio 45209

 

RECITALS

 

A                                       Lender has made and Borrower, has
accepted a loan (the “Loan”) in the maximum principal amount of $77,300,000 00,
as evidenced by a Promissory Note dated October 29, 2004 (the “Note”) in the
principal amount of SEVENTY-SEVEN MILLION, THREE HUNDRED THOUSAND AND NO/100
DOLLARS ($77,300,000 00) The Note is being amended contemporaneously herewith to
establish that a default under the Phase II Loan (defined below) will constitute
a default under the Note and the other Loan Documents As so amended and as it
may be from time to time be amended, modified or restated, the Note is referred
to as the “Amended Note”

 

--------------------------------------------------------------------------------


 

B                                       The Note is secured by, among other
things, that certain Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing Statement dated as of October 29, 2004, recorded in
the Recorder’s Office of Kane County, Illinois as document number 2004K145149
from Borrower to Lender and (the “Mortgage”), encumbering certain real property
described in Exhibit A Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meaning they are given in the Mortgage

 

C                                       Contemporaneously herewith, Lender is
making an additional loan to certain affiliates of the Borrower in the amount of
$21,000,000 00 (the “Phase II Loan”) It is a condition to the Lender’s
willingness to make the Phase II Loan that the Mortgage be modified such that an
event or circumstance constituting a default under the documents evidencing or
securing the Phase II Loan will constitute an Event of Default under the Note

 

D                                       The Borrower and Lender desire to amend
the Mortgage to reflect the making of the Phase II Loan and to confirm that the
Mortgage, as amended hereby, secures the Amended Note

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower and Lender agree as follows

 

1                                         Incorporation of Recitals The
foregoing Recitals are true and accurate

 

2                                         Amendment of the Mortgage The Mortgage
is hereby amended in the following respects

 

(a)                                                 All references in the
Mortgage to the “Note” shall mean the Amended Note

 

(b)                                                 For purposes of the
Mortgage, (i) the term “Phase II Loan” means the Phase II Loan, as defined above
in this Amendment,

 

(ii) the term “Phase II Loan Documents” shall mean any and all documents
evidencing or securing the Phase II Loan as the same may be amended, modified or
restated from time to time, and

 

(iii) the term “Phase II Mortgage” shall mean a certain Mortgage, Assignment of
Leases and Rents, Security Agreement And Fixture Filing Statement securing the
Phase II Loan, as the same may be amended, modified or restated from time to
time

 

(c)                                                  Section 12 3 of the
Mortgage is hereby amended by adding the following clause (xiv) thereto

 

2

--------------------------------------------------------------------------------


 

“(xiv)                                                 The property encumbered
by the Phase II Mortgage shall simultaneously be conveyed to the same transferee
and the transferee shall assume the Phase II Loan so as to maintain the cross
default and cross collateralization of the Phase II Loan and the Loan”

 

(d)                                                 Section 14 1 of the Mortgage
(“Events of Default”) is amended by inserting the following immediately at the
end of clause (viii)

 

“, or

 

(ix) if, with respect to the Phase II Loan Documents, any ‘Event of Default’ (as
defined in any such document) shall occur”

 

3                                         Priority Nothing contained herein
shall in any manner affect or impair the priority of the lien of any of the Loan
Documents as to the indebtedness secured thereby prior to giving effect to this
Amendment, nor affect any other security held by Lender to secure repayment or
performance of the obligations referred to herein The Borrower confirms that the
Mortgage as amended hereby secures the Debt and also secure both the timely
payment of the Debt as and when required and the timely performance of all other
Obligations

 

4                                         Reaffirmation Borrower hereby repeats,
reaffirms and remakes all representations, warranties, covenants and agreements
contained in the Mortgage as of the date of this Amendment

 

5                                         Representations Borrower represents
and warrants that (i) no Event of Default currently exists under the Mortgage as
amended hereby or any of the other Loan Documents, (ii) no condition exists
which with the giving of notice or the passage of time, or both, would result in
an Event of Default, (iii) each of the foregoing RECITALS is correct, and
(iv) there has been no material adverse change in the financial condition of
Borrower from that shown in the financial statements most recently furnished to
Lender in connection with the loans referred to herein

 

6                                         Full Force and Effect All of the
provisions, rights, powers and remedies contained in the Mortgage as amended
hereby and all of the other Loan Documents shall stand and remain unchanged and
in full force and effect, except to the extent specifically amended hereby, and
shall be applicable to all of the properties, rights and privileges subject to
the lien of the Loan Documents

 

7                                         References No reference to this
Amendment need be made in any instrument or document at any time referring to
the Mortgage, and any reference in any such instrument or document to the
Mortgage shall be deemed to be a reference to the Mortgage as amended hereby

 

8                                         Governing Law This Amendment shall be
construed in accordance with and governed by the internal laws of the state
where the Property is located

 

3

--------------------------------------------------------------------------------


 

9                                         Time of the Essence Time is of the
essence with respect to the payment and performance of the all obligations to be
performed under the Mortgage as amended hereby

 

10                                  Successors and Assigns The Mortgage as
amended hereby binds Borrower and successors, assigns, heirs, administrators,
executors, agents and representatives and inures to the benefit of Lender and
its successors, assigns, heirs, administrators, executors, agents and
representatives

 

11                                  Counterparts This Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, but
which together shall constitute one and the same instrument

 

12                                  Amendments No provision of this Amendment
may be modified, amended or waived except by a writing executed by the party
sought to be bound thereby No consent or approval of Lender shall be given or
deemed to have been given except to the extent expressly set out in a writing
executed and delivered by Lender to Borrower

 

13                                  Amendment as Loan Instrument This Amendment
shall be considered a “Loan Document” and shall be construed in conjunction with
the other Loan Documents

 

14                                  WAIVERS. BORROWER HEREBY REPEATS, REAFFIRMS
AND REMAKES ALL WAIVERS CONTAINED IN THE MORTGAGE AS OF THE DATE OF THIS
AMENDMENT, INCLUDING WITHOUT LIMITATION, THE WAIVER OF JURY TRIAL CONTAINED IN
THE MORTGAGE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed effective as of the
date first written above

 

LENDER.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

 

 

By

/s/ Faye J. Friedman

 

Name

FAYE J. FRIEDMAN

 

Title

DIRECTOR

 

 

STATE OF NEW YORK

)

 

 

) SS

 

COUNTY OF NEW YORK

)

 

 

ACKNOWLEDGMENT

 

The foregoing instrument was acknowledged before me on December 14, 2004 by Faye
Friedman, who is the Director of TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA, a New York corporation, on behalf of the corporation

 

 

/s/ Donna J Phillips Slatus

 

Notary Public, Cook County, Illinois

 

 

 

 

My Commission Expires

 

 

 

 

 

DONNA J PHILLIPS SLATUS

 

NOTARY PUBLIC STATE OF NEW YORK

 

01PH4919935

 

QUALIFIED IN KINGS COUNTY

 

CERTIFICATE FILED IN NEW YORK COUNTY
COMMISSION EXPIRES FEB 28 2006

 

--------------------------------------------------------------------------------


 

BORROWER:

 

 

 

ALGONQUIN PHASE I ASSOCIATES LLC, an Illinois limited liability company

 

 

By

Jeffrey R Anderson Real Estate, Inc an Ohio corporation and its authorized agent

 

 

 

 

By

/s/ Jeffrey R Anderson

 

 

Printed Name Jeffrey R Anderson

 

Title President

 

 

 

 

ALGONQUIN COMMONS, LLC, an Illinois limited liability company

 

 

By

Jeffrey R Anderson Real Estate, Inc an Ohio corporation and its authorized agent

 

 

 

 

BY

/s/ Jeffrey R Anderson

 

 

Printed Name Jeffrey R Anderson

 

Title President

 

[ACKNOWLEDGMENTS ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

STATE OF OHIO

)

 

 

) ss

 

COUNTY OF HAMILTON

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Jeffrey R Anderson, known to me to be the person whose
name is subscribed to the foregoing instrument and known to me to be the
president of Jeffrey R Anderson Real Estate, Inc, authorized agent for Algonquin
Phase I Associates LLC, an Illinois limited liability company, and that said
instrument was signed and sealed in behalf of said corporation by authority of
its Board of Directors, and acknowledged that he/she executed the said
instrument for the uses, purposes and consideration therein expressed on behalf
of said Algonquin Phase I Associates, LLC

 

Given under my hand and seal of office this 14th day of December, 2004

 

 

[g129491msi001.jpg]

KIMBERLEA RAMSEY
Notary Public
In and for the State of Ohio
My Commission Expires

November 11, 2007

/s/ Kimberlea Ramsey

 

 

 

 

 

Notary Public in and for the State of Ohio

 

 

 

 

 

My commission expires 11-11-2007

 

 

 

 

STATE OF OHIO

)

 

 

) ss

 

COUNTY OF HAMILTON

)

 

 

Before me, the undersigned authority, a Notary in and for said State, on this
day personally appeared Jeffrey R Anderson, known to me to be the person whose
name is subscribed to the foregoing instrument and known to me to be the
president of Jeffrey R Anderson Real Estate, Inc, authorized agent for Algonquin
Commons, LLC, an Illinois limited liability company, and that said instrument
was signed and sealed in behalf of said corporation by authority of its Board of
Directors, and acknowledged that he/she executed the said instrument for the
uses, purposes and consideration therein expressed on behalf of said Algonquin
Commons, LLC

 

Given under my hand and seal of office this 14th day of December, 2004

 

 

[g129491msi002.jpg]

KIMBERLEA RAMSEY

Notary Public

In and for the State of Ohio

My Commission Expires

November 11, 2007

 

/s/ Kimberlea Ramsey

 

 

 

 

 

Notary Public in and for the State of Ohio

 

 

 

 

 

My Commission Expires 11-11-2007

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

PARCEL 1

 

THAT PART OF FRACTIONAL SECTION 6, TOWNSHIP 42 NORTH, RANGE 8 EAST OF THE THIRD
PRINCIPAL MERIDIAN, DESCRIBED AS FOLLOWS COMMENCING AT THE SOUTHWEST CORNER OF
THE EAST HALF OF THE NORTHEAST QUARTER OF SAID SECTION 6, THENCE NORTH 00° 27’
16” WEST ALONG THE WEST LINE OF THE EAST HALF OF SAID NORTHEAST QUARTER, 152 90
FEET FOR THE POINT OF BEGINNING, THENCE CONTINUING NORTH 00° 27’ 16” WEST ALONG
SAID WEST LINE, 1596 19 FEET, THENCE NORTH 89° 39’ 00” EAST PARALLEL WITH THE
NORTH LINE OF SAID NORTHEAST QUARTER, 335 00 FEET, THENCE NORTH 00° 27’ 16” WEST
PARALLEL WITH THE WEST LINE OF THE EAST HALF OF SAID NORTHEAST QUARTER, 30 00
FEET, THENCE NORTH 89° 39’ 00” EAST PARALLEL WITH THE NORTH LINE OF SAID
NORTHEAST QUARTER, 495 00 FEET, THENCE SOUTH 00° 17’ 50” WEST PARALLEL WITH THE
WEST LINE OF RANDALL ROAD (ACCORDING TO DOCUMENT NO 97KO73506, RECORDED OCTOBER
28, 1997), 209 70 FEET, THENCE NORTH 89° 57’ 05” EAST PARALLEL WITH THE SOUTH
LINE OF THE NORTH HALF OF THE NORTHEAST QUARTER OF SAID NORTHEAST QUARTER, 353
00 FEET, THENCE NORTH 00° 17’ 50” EAST PARALLEL WITH SAID WEST LINE OF RANDALL
ROAD, 62 61 FEET, THENCE NORTH 89° 57’ 05” EAST PARALLEL WITH THE SOUTH LINE OF
SAID NORTH HALF, 100 59 FEET TO SAID WEST LINE OF RANDALL ROAD, THENCE SOUTH 00°
17’ 50” WEST ALONG SAID WEST LINE, 1179 75 FEET, THENCE SOUTH 89° 42’ 10” WEST,
145 76 FEET, THENCE SOUTH 45° 17’ 50” WEST, 54 95 FEET, THENCE SOUTH 00° 17’ 50”
WEST PARALLEL WITH SAID WEST LINE OF RANDALL ROAD, 162 16 FEET, THENCE SOUTH 05°
55’ 32” WEST, 225 19 FEET, THENCE SOUTH 26° 46’ 48” WEST, 113 07 FEET, THENCE
SOUTH 88° 36’ 15” WEST, 569 09 FEET TO A POINT OF CURVATURE, THENCE WESTERLY AND
NORTHWESTERLY, BEING A CURVE CONCAVE NORTHERLY HAVING A RADIUS OF 445 00 FEET,
AN ARC LENGTH OF 348 99 FEET, A CHORD BEARING OF NORTH 68° 55’ 44” WEST AND A
CHORD DISTANCE OF 340 11 FEET, THENCE NORTH 46° 27’ 42” WEST, 162 30 FEET TO THE
POINT OF BEGINNING, IN THE VILLAGE OF ALGONQUIN, DUNDEE TOWNSHIP, KANE
COUNTY, ILLINOIS

 

PARCEL 2.

 

EASEMENTS FOR ROADWAYS, WATERMAIN, SANITARY SEWER, STORM SEWER AND DETENTION
FACILITY FOR THE BENEFIT OF PARCEL ONE AS SET FORTH AND DEFINED IN DECLARATION
OF EASEMENTS, RESTRICTIONS AND MAINTENANCE AGREEMENT DATED OCTOBER 08, 2003 AND
RECORDED NOVEMBER 04, 2003 AS DOCUMENT 2003K194483

 

PFN 03-06-200-018

 

Commonly known as SW corner of County line Rd. & Randall Rd Algonquin, IL.

 

 

POOR ORIGINAL
Recorder Not Responsible
For Reproductions

 

--------------------------------------------------------------------------------